Exhibit 21 HARLEYSVILLE NATIONAL CORPORATION SUBSIDIARIES Name Jurisdiction of Incorporation Harleysville National Bank and Trust Company. Pennsylvania Cornerstone Advisors Asset Management, Inc. Pennsylvania Cornerstone Financial Consultants, Ltd. Pennsylvania Cornerstone Institutional Investors, Inc. Pennsylvania HNC Insurance Agency, Inc Pennsylvania Harleysville Management Services, LLC Pennsylvania East Penn Mortgage Company Pennsylvania East Penn Mortgage Company LLC Pennsylvania BeneServ, Inc. Pennsylvania Willow Grove Investment Corporation. Delaware D and S Service Corporation. Pennsylvania D & F Projects, Inc. Pennsylvania Wildman Projects, Inc Pennsylvania HNC Financial Company Delaware HNC Reinsurance Company Arizona Harleysville Statutory Trust I Connecticut HNC Statutory Trust II Delaware HNC Statutory Trust III Delaware HNC Statutory Trust IV Delaware East Penn Statutory Trust I Connecticut Willow Grove Statutory Trust I Connecticut
